Citation Nr: 0203657	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
Dependency and Indemnity Compensation benefits based on the 
appellant's alleged status as the helpless child of a 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1968.

This appeal arise from a rating decision of the Regional 
Office (RO) that was issued in August 2000.  The appellant 
filed a notice of disagreement dated October 2000.  The 
regional office (RO) issued a statement of the case in 
September 2001, and the appellant filed a substantive appeal, 
which was received in November 2001.  


REMAND

The Board must remand in construing the issue as it did, the 
RO did not decide the underlying issue of the appellant's 
basic elgibility for benefits as the helpless child of the 
deceased veteran.

In August 2000, the appellant filed a claim for service 
connection for cause of death claiming she is the disabled 
child of the veteran.  The RO denied the appellant's claim of 
service connection for cause of death in August 2000.  No 
determination as to the appellant's "helpless child" status 
was made at that time.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

As the proper issue for decision in this case is the basic 
eligibility of the appellant as the helpless child of the 
veteran, this case must be REMANDED to the RO for the 
following development:

1.  The RO must contact the appellant and 
inform her of any information and any 
medical or lay evidence necessary to 
substantiate the claim.  The RO must also 
inform the appellant which portion of 
that information and evidence is to be 
provided by the appellant, if any, and 
which portion, if any, is to be provided 
by VA.  In addition, the RO must notify 
the appellant that, in the case of any 
evidence or information that should be 
provided by the applellant, if such 
evidence or information is not received 
by VA within one year, no benefit may be 
paid or furnished by reason of the 
appellant's application. 

2.  The RO must make all reasonable 
efforts to assist the appellant in 
obtaining the evidence necessary to 
substantiate the claim.  The RO must make 
all reasonable efforts to obtain relevant 
records that the claimant adequately 
identifies.  If, after making all 
reasonable efforts to obtain such 
evidence, the RO is unable to obtain all 
such records, the RO must notify the 
appellant by identifying the records the 
RO is unable to obtain, briefly 
identifying the efforts the RO made to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim. 

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development 
pertaining to the basic eligibility for 
DIC benefits is incomplete, appropriate 
corrective action is to be implemented.  
The RO should adjudicate the issue of 
basic eligibility for DIC benefits based 
on the appellant's alleged status as the 
helpless child of the veteran.  If the RO 
denies the benefit sought, it should 
provide the appellant a statement of the 
case and an opportunity to respond 
thereto before the claim is returned to 
the Board for further appellate 
consideration.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required under the 
provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2001) is complete.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




